— Appeal from a judgment of Supreme Court, Steuben County (Latham, J.), entered November 27, 2000, which granted the motion of defendants Volunteer Ambulance Corps of Bath, New York, Inc. and James Harvey, individually and as an officer, servant and agent of Volunteer Ambulance Corps of Bath, New York, Inc., for summary judgment and dismissed the complaint and cross claim against them.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court, Steuben County, Latham, J. Present—Pigott, Jr., P.J., Wisner, Kehoe, Lawton and Hayes, JJ.